DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 07 March 2022.
Claims 1-11 are pending and have been presented for examination.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 07 March 2022, with respect to claims 2-6, 8 and 11 have been fully considered and are persuasive.  The rejection of claims 2-6, 8 and 11 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant's arguments filed 07 March 2022 have been fully considered but they are not persuasive.

Applicant argues (see pages 8-9):
On the other hand, as summarized above according to the Applicant’s disclosure array identifiers of a current first-level array associated with current second-level arrays storing data are preserved during the capacity expansion transition to a new first-level array and additional second-level arrays. To the extent that McKenney’s first and second hash table buckets linked data items linked thereto in any way correspond to the Applicant’s first-level and second-level arrays, the Applicant has no step of or requirement for remapping, unlinking, or otherwise changing array identifiers associated with a particular second-level array. Rather, existing array identifiers and associations with existing second-level arrays are preserved during the process of capacity expansion to a new first-level array having new second-level arrays associated with the new array identifiers.
The Examiner respectfully disagrees.  Applicant’s arguments focus on limitations that are not recited in the claims.  Applicant states that MCKENNEY unlinks a data item from a first hash table then links the data item to a second hash table.  This results in the data item being isolated.  Applicant states the disclosure preserves the identifiers during expansion.  However, there are no limitations in the claim that state this.  The claims require creating a new array, and copying the identifiers from the current array to the new array.  There are no limitations that state the identifiers are preserved during the expansion.  Also, Applicant states that there is no step of or requirement for remapping, unlinking, or otherwise changing array identifiers associated with a particular second-level array.  That may be true for the disclosure, however the claims do not recite limitations that would require the prior art to perform a capacity expansion without those steps.  The claims start a point A, with a first level array and a second level array.  The claims move to point B where a new first level array is created and identifiers are copied from the current first level array to the new first level array.  There are no limitations in the claim that restrict how the system must get from point A to point B.  So, even though MCKENNEY may unlink the data items so they are temporarily isolated, the claims do not prevent that from happening during the expansion.  MCKENNEY starts with a dual-level list structure as claimed, and ends with an expanded first level array as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by MCKENNEY (U.S. Patent Application Publication #2011/0283082).

1.  MCKENNEY discloses A capacity expansion method based on a dual-level list structure, wherein a first level list of the dual-level list structure is a first-level array in which at least one array identifier is stored (see [0005]: hash table); a second level list of the dual-level list structure includes at least one second- level array (see [0005]: linked list of data items that is associated with each entry in the hash table), each second-level array is configured to store data to be stored and each second-level array corresponds to only one array identifier (see figure 2A, the hash buckets {B0 to B2} are the first level in the array, a hash function will map to one of these identifiers, a linked list of elements is associated with each hash bucket entry {n1 to n12}, this is the second level array, each element in the link list contains the data, each linked list is associated with only one hash bucket); the capacity expansion method comprises: creating a new first-level array (see [0029]: creation of a secondary hash table) when an amount of data stored in the second-level array corresponding to each array identifier reaches a maximum value (see [0004]: resize hash table based on memory utilization; [0016]: resize hash table to correct for linked list chains that are too long and hinder performance), a size of a new first-level array being greater than that of a current first-level array (see [0029]: a size of the secondary hash table is based on whether the primary table is being increased or decreased, for an increase the table would be larger), and increasing a number of the second-level arrays (see figure 2C, prior to the resizing there are two linked lists associated with two of the three hash buckets, after the resizing there are four linked lists associated with four of the six hash buckets, the number of linked lists {second-level arrays} has increased); and copying the array identifier stored in the current first-level array to the new first-level array (see [0032]: primary bucket suffix appended to the secondary bucket, during the resizing of the hash table, the identifiers in the primary table that point to the existing linked list of items are remapped and stored in the secondary hash table), and replacing the current first-level array with the new first-level array (see [0033]-[0034]: cross-linking between the primary and secondary tables is removed, [0036]: primary hash table is freed and the memory reclaimed).

2.  The method according to claim 1, wherein the creating the new first-level array when the amount of data stored in the second-level array corresponding to each array identifier reaches a maximum value specifically comprises: the new first-level array having a size of n+d when the current first-level array has a size of n and d being a preset size increment (see [0045]: integral resize factor); and newly adding one second-level array, wherein the newly added second-level array corresponds to n+Ith array identifier in the new first-level array (see [0049]: newly resized hash table contains the original number of buckets, plus at least one additional bucket; [0043]-[0044]: a modulo function is used to identify the bucket and corresponding linked lists, the identifier for the newly added bucket would be the next sequential number from the prior hash table).

3.  The method according to claim 2, further comprising: continuing to increase the number of the second-level arrays when the amount of data stored in the newly added second-level array reaches the maximum value, until a number of the second-level arrays is equal to that of the array identifiers (see [0043]-[0044]: elements are added by performing a hash function, then a modulo function to determine which hash bucket the element will be a member of, the element is then appended to the linked list associated with that bucket; see figure 2C, when a resizing takes place, the number of linked lists associated with the hash buckets could be less than the total number of hash buckets, over time data elements will map to the unused hash buckets, as data elements are added linked lists will be built for each hash bucket, the maximum number of linked lists {second-level arrays} is equal to the number of hash buckets {array identifiers}).

7. MCKENNEY discloses  A capacity expansion system based on a dual-level list structure, wherein a first layer list of the dual-level list structure is a first-level array in which at least one array identifier is stored (see [0005]: hash table); a second layer list of the dual-level list structure includes at least one second- level array  (see [0005]: linked list of data items that is associated with each entry in the hash table), each second-level array is configured to store data to be stored and each second-level array corresponds to only one array identifier (see figure 2A, the hash buckets {B0 to B2} are the first level in the array, a hash function will map to one of these identifiers, a linked list of elements is associated with each hash bucket entry {n1 to n12}, this is the second level array, each element in the link list contains the data, each linked list is associated with only one hash bucket); the system comprising: a capacity expansion module configured to create a new first-level array (see [0029]: creation of a secondary hash table) when an amount of data stored in the second-level array corresponding to each array identifier reaches a maximum value (see [0004]: resize hash table based on memory utilization; [0016]: resize hash table to correct for linked list chains that are too long and hinder performance), a size of a new first-level array being greater than that of a current first-level array (see [0029]: a size of the secondary hash table is based on whether the primary table is being increased or decreased, for an increase the table would be larger), and increase a number of the second-level arrays (see figure 2C, prior to the resizing there are two linked lists associated with two of the three hash buckets, after the resizing there are four linked lists associated with four of the six hash buckets, the number of linked lists {second-level arrays} has increased); and a replacement module configured to copy the array identifier stored in the current first-level array to the new first-level array (see [0032]: primary bucket suffix appended to the secondary bucket, during the resizing of the hash table, the identifiers in the primary table that point to the existing linked list of items are remapped and stored in the secondary hash table), and replace the current first-level array with the new first-level array (see [0033]-[0034]: cross-linking between the primary and secondary tables is removed, [0036]: primary hash table is freed and the memory reclaimed).

9. MCKENNEY discloses A device for a capacity expansion method based on a dual-level list structure, comprising: at least one processor (see [0061]: processor); and at least one memory communicatively connected to the processor, wherein: the memory stores program instructions executable by the processor (see [0070]-[0071]: instruction stored on a storage medium), the processor calls the program instructions to perform the method according to claim 1 (see claim 1 above).

10. MCKENNEY discloses A non-transitory computer readable storage medium storing computer instructions (see [0070]-[0071]: instruction stored on a storage medium) that enable a computer to perform the method of claim 1 (see claim 1 above).

Allowable Subject Matter
Claims 4-6, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136